DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments to the specification have been fully considered and are sufficient to overcome the objection.  The objection to the specification has been withdrawn. 
Applicant’s amendments to Claim 8 have been fully considered and are sufficient to overcome the 112(a) and 112(b) rejections.  The rejections of Claims 8-13 under 35 USC 112(a) and 112(b) have been withdrawn, however, the term wireless interfaces in Claim 8 has not been amended and is still interpreted under 35 USC 112(f) (see below). 
Applicant’s arguments with regards to the Jin reference and amended limitations of the independent claims have been fully considered and are sufficient to overcome the rejections of Claims 1-20 under 35 USC 103.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, as necessitated by amendment, is made in view of Downey et al (US 20140244078).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform wireless interfaces in Claim 8 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 20170103659; hereinafter referred to as Jin) in view of Downey et al (US 20140244078; hereinafter referred to as Downey).
Regarding Claim 1, Jin teaches A flying vehicle that is one of a passenger drone and an Unmanned Aerial Vehicle (UAV) (see at least UAV 102 in Fig. 1), the flying vehicle comprising: 
a plurality of rotors disposed to a body and configured for flight (see at least rotors and body in Fig. 1 and rotors in par. 0079); 
a processing device any of integrated with, disposed on, and associated with the body (see at least on-board processor of UAV in par. 0036); 
wireless interfaces including hardware and antennas any of integrated with, disposed on, and associated with the body (see at least on-board receivers of drone wirelessly communicating with antennas in par. 0023 and Fig. 2); and 
a control apparatus communicatively coupled to the processing device (see at least flying authorization module in par. 0024), 
Jin does not explicitly teach the following, but Downey does teach:
wherein the control apparatus (see at least carrier module 33c in par. 0068 and Fig. 1) is configured to 
(1) establish an interface between the wireless interfaces and an air traffic control system for control and/or monitoring of the flying vehicle by the air traffic control system to enable interaction between the air traffic control system and the flying vehicle (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068 and see carrier module enabling redundant flight control in par. 0027) and 
(2) authenticate the flying vehicle with the air traffic control system (see at least carrier module used to authenticate core module in par. 0087-0088, which is the flying vehicle’s controller (see par. 0067)), and 
wherein the control apparatus is required to establish the interface (see at least par. 0068) with and authenticate with the air traffic control system (“Operation of the vehicle is inhibited as further execution of software which enables flight does not occur” if the carrier module is not present in par. 0091, carrier module authentication in par. 0092-0093).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin to incorporate the teachings of Downey wherein a plug-in carrier module is required to establish communications with a control station via a radio transceiver and required to authenticate the vehicle’s controller and initiate flight. The motivation to incorporate the teachings of Downey would be to increase flexibility in controlling a wider range of vehicles, missions, payloads, and sensors (see par. 0019)

Regarding Claim 5, Jin as modified by Downey teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus includes instructions stored on a non-transitory computer-readable medium associated with the processing device (see at least “the automated de-risk procedure is pre-stored in association with the zone definition data, e.g., pre-stored in a flying authorization module…the pre-stored automated de-risk procedure may be on a zone-by-zone basis, i.e., different zones may be stored with different instructions, or otherwise, be stored processing device) as it checks its current position against the no-fly-zone definition data stored in the flying authorization module (see par. 0024).

Regarding Claim 8, Jin teaches a control apparatus (see at least flying authorization module in par. 0024) comprising: 
input/output interfaces configured to connect to a processing device associated with a flying vehicle that is one of a passenger drone and an Unmanned Aerial Vehicle (UAV) (see at least plug-in module installed through a socket on the drone in par. 0024 and “a hardware module, referred to as flying authorization module for being coupled with a drone controller” in par. 0010)), wherein the flying vehicle includes a processing device (see at least on-board computer in par. 0024) and wireless interfaces (see at least on-board receivers in par. 0023); and 
Jin fails to explicitly teach the flying authorization module including a processor, but Downey does teach:
a processor communicatively coupled to the input/output interfaces (see at least “the carrier module 33c may include a computer system hosting and configured to execute an operating system (e.g., Linux)” in par. 0070 and carrier module connectors in Fig. 1);
and memory storing instructions that, when executed, cause the processor to (see at least “The carrier module 33c may include extended volatile and/or non-volatile accessible by the computing device 7c on the core module 30c.” in par. 0070): 
configure the wireless interfaces to communicate on one or more wireless networks (see at least communication with control station in par. 0068)
establish an interface between the wireless interfaces and an air traffic control system for control and/or monitoring of the flying vehicle by the air traffic control system to enable interaction between the air traffic control system and the flying vehicle (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068 and see carrier module enabling redundant flight control in par. 0027) 
enable the control and/or monitoring of the flying vehicle by the air traffic control system (see at least carrier module enabling redundant flight control in par. 0027 and communication with a control station in par. 0068)
authenticate the flying vehicle with the air traffic control system (see at least “Operation of the vehicle is inhibited as further execution of software which enables flight does not occur” if the carrier module is not present in par. 0091, carrier module authentication in par. 0092-0093).
wherein the control apparatus is required to establish the interface with the air traffic control system (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068), enable the control and/or monitoring of the flying vehicle by the air traffic control system (see at least carrier module enabling redundant flight control in par. 0027 and authenticate with the air traffic control system (see at least “Operation of the vehicle is inhibited as further execution of software which enables flight does not occur” if the carrier module is not present in par. 0091, carrier module authentication in par. 0092-0093).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin to incorporate the teachings of Downey wherein a plug-in carrier module is required to establish communications with a control station via a radio transceiver and required to authenticate the vehicle’s controller and initiate flight. The motivation to incorporate the teachings of Downey would be to increase flexibility in controlling a wider range of vehicles, missions, payloads, and sensors (see par. 0019)
Regarding Claim 14, Jin teaches a method comprising: 
obtaining (see at least “the flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, the drone user is interpreted to be using the drone which requires obtaining the drone) a flying vehicle that is one of a passenger drone and an Unmanned Aerial Vehicle (UAV) (see at least “drone 4 is shown as an autonomous drone which controls itself by its on-board computer” in par. 0020 ), wherein the flying vehicle includes
 i) a processing device any of integrated with, disposed on, and associated with a body of the flying vehicle (see at least on-board computer in par. 0020) and 
ii) wireless interfaces including hardware and antennas any of integrated with, disposed on, and associated with the body (see at least on-board receivers interpreted as hardware and communicating with antennas in par. 0023); 
installing a control apparatus that is connected to the processing device (see at least “the flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024), 
Jin fails to explicitly teach the following, but Downey does teach:
wherein the control apparatus (see at least carrier module 33c in par. 0068 and Fig. 1) is configured to 
(1) establish an interface between the wireless interfaces and an air traffic control system for control and/or monitoring of the flying vehicle by the air traffic control system to enable interaction between the air traffic control system and the flying vehicle (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068 and see carrier module enabling redundant flight control in par. 0027) and 
(2) authenticate the flying vehicle with the air traffic control system (see at least carrier module used to authenticate core module in par. 0087-0088, which is the flying vehicle’s controller (see par. 0067)), and 
wherein the control apparatus is required to establish the interface (see at least par. 0068) with and authenticate with the air traffic control system (“Operation of the vehicle is inhibited as further execution of software which enables flight does not occur” if the carrier module is not present in par. 0091, carrier module authentication in par. 0092-0093).
monitoring and/or controlling the flying device via the air traffic control system, wherein the monitoring and/or controlling the flying device via the air traffic control system is enabled by the control apparatus (see at least the carrier module enabling communication with the control station  in par. 0068 and carrier module enabling redundant flight control in par. 0027). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin to incorporate the teachings of Downey wherein a plug-in carrier module is required to establish communications with a control station via a radio transceiver and required to authenticate the vehicle’s controller and initiate flight. The motivation to incorporate the teachings of Downey would be to increase flexibility in controlling a wider range of vehicles, missions, payloads, and sensors (see par. 0019) 

Regarding Claim 18, Jin as modified by Downey teaches the method of claim 14 (see Claim 14 analysis). Jin further teaches wherein the control apparatus includes instructions stored on a non-transitory computer-readable medium associated with the processing device (see at least “the automated de-risk procedure is pre-stored in association with the zone definition data, e.g., pre-stored in a flying authorization module…the pre-stored automated de-risk procedure may be on a zone-by-zone basis, i.e., different zones may be stored with different instructions, or otherwise, be stored uniformly identical for all zones” in par. 0029; because all the data in the flying authorization module is pre-stored it is interpreted as a non-transitory CRM; the data storage of the flying authorization module is interpreted to be associated with the processing device) as it checks its current position against the no-fly-zone definition data stored in the flying authorization module (see par. 0024).

Claims 2-3, 9-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Downey and further in view of Salentiny et al (US 20160225263; hereinafter referred to as Salentiny).

Regarding Claim 2, Jin as modified by Downey teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus connects to an interface associated with the processing device (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024; the socket is interpreted as an interface to the drone’s on-board controller) 
Jin and Downey fail to explicitly teach a dongle, but Salentiny does teach
wherein the control apparatus is a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Downey to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification is taught by Downey (see “the removably connectable mass data storage computer of the system of the present invention provides the advantage that UAV preparation time for a new subsequent mission and data download time is minimised.”) 

Regarding Claim 3, Jin as modified by Downey and Salentiny teach the flying vehicle of claim 2 (see Claim 2 analysis), Jin further teaches wherein the control apparatus is added after manufacturing or purchase of the flying vehicle (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, replacing in the field is interpreted as adding after manufacturing/purchase).
Salentiny teaches the control apparatus being a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Downey to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification to a removable control apparatus is taught by Downey - increase flexibility in controlling a wider range of vehicles, missions, payloads, and sensors (see par. 0019)
Regarding Claim 9, Jin as modified by Downey teaches the control apparatus of claim 8 (see Claim 8 analysis). Jin further teaches wherein the control apparatus connects to an input/output interfaces associated with the processing device (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024; the socket is interpreted as input/output interfaces to the drone’s on-board controller) 
Jin and Downey fail to explicitly teach a dongle, but Salentiny does teach
wherein the control apparatus is a dongle (see dongle in par. 0046).


Regarding Claim 10, Jin as modified by Downey and Salentiny teach the control apparatus of claim 9 (see Claim 9 analysis). Jin further teaches wherein the control apparatus is added after manufacturing or purchase of the flying vehicle (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, replacing in the field is interpreted as adding after manufacturing/purchase).
Salentiny teaches the control apparatus being a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Downey to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification to a removable control apparatus is taught by Downey - increase flexibility in controlling a wider range of vehicles, missions, payloads, and sensors (see par. 0019)

Regarding Claim 15, Jin as modified by Downey teaches the method of claim 14 (see Claim 14 analysis). Jin further teaches wherein the control apparatus connects to an interface associated with the processing device (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024; the socket is interpreted as an interface to the drone’s on-board controller) 
Jin and Downey fail to explicitly teach a dongle, but Salentiny does teach
wherein the control apparatus is a dongle (see dongle in par. 0046).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Downey to incorporate the teachings of Salentiny wherein the control apparatus is a dongle. The advantage of the dongle of Salentiny is that it is removable, and the motivation to make the modification is taught by Downey - increase flexibility in controlling a wider range of vehicles, missions, payloads, and sensors (see par. 0019)

Regarding Claim 16, Jin as modified by Downey and Salentiny teaches the method of claim 15 (see Claim 15 analysis). Jin further teaches wherein the control apparatus is added after manufacturing or purchase of the flying vehicle (see at least “The flying authorization module may be a plug-in module that can be replaced in field by drone user, such as through a socket installed on a drone” in par. 0024, replacing in the field is interpreted as adding after manufacturing/purchase).
Salentiny teaches the control apparatus being a dongle (see dongle in par. 0046).


Claim 4, 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Downey and further in view of Wong et al (WO2016008026; see attached English publication, hereinafter referred to as Wong).
Regarding Claim 4, Jin as modified by Downey teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin further teaches wherein the control apparatus is added to the processing device during manufacturing of the flying vehicle (see at least “The flying authorization module may be a plug-in module that… may be built-in on a drone during manufacturing that cannot be replaced without engineering work.” in par. 0024).
Jin and Downey fail to explicitly teach the control apparatus being a daughterboard, but Wong does teach a control apparatus that is a daughterboard (see at least daughter processor 128 executing obstacle mapping/navigation in par. 0051-0053).

Regarding Claim 11, Jin as modified by Downey teaches the control apparatus of claim 8 (see Claim 8 analysis). Jin further teaches wherein the control apparatus is added to the processing device during manufacturing of the flying vehicle (see at least “The flying authorization module may be a plug-in module that… may be built-in on a drone during manufacturing that cannot be replaced without engineering work.” in par. 0024).
Jin and Downey fail to explicitly teach the control apparatus being a daughterboard, but Wong does teach a control apparatus that is a daughterboard (see at least daughter processor 128 executing obstacle mapping/navigation in par. 0051-0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Downey to incorporate the teachings of Wong wherein the control apparatus is a daughterboard. The motivation to incorporate the teachings of Wong would be to add additional processing power dedicated to detecting and avoiding obstacles (see par. 0053-0054).

Regarding Claim 17, Jin as modified by Downey teaches the method of claim 14 (see Claim 14 analysis), Jin further teaches wherein the control apparatus is added to the processing device during manufacturing of the flying vehicle (see at least “The flying authorization module may be a plug-in module that… may be built-in on a drone during manufacturing that cannot be replaced without engineering work.” in par. 0024).
Jin and Downey fail to explicitly teach the control apparatus being a daughterboard, but Wong does teach a control apparatus that is a daughterboard (see at least daughter processor 128 executing obstacle mapping/navigation in par. 0051-0053).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Jin and Downey to incorporate the teachings of Wong wherein the control apparatus is a daughterboard. The motivation to incorporate the teachings of Wong would be to add additional processing power dedicated to detecting and avoiding obstacles (see par. 0053-0054).

	
Claim 7, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin as modified by Downey and further in view of Byers et al (US 20160244187; hereinafter referred to as Byers).
Regarding Claim 7, Jin as modified Downey teaches the flying vehicle of claim 1 (see Claim 1 analysis). Jin fails to explicitly teach all of the following, but Downey does teach wherein the air traffic control system  communicates with the flying vehicle over one or more networks via the wireless interfaces, and wherein the control apparatus is configured to implement the communications between the air traffic control system and the flying vehicle (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068 and see carrier module enabling redundant flight control in par. 0027)
Jin and Downey only teach communicating over wireless networks, but Byers does teach specifically communicating between UAV and ATC over a cellular network (see at least par. 0054, 0065)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flying vehicle taught by Jin and Downey to incorporate the teachings of Byers wherein the wireless network is a cellular network. The motivation to incorporate the teachings of Byers would be to use existing infrastructure to communicate with the flying vehicle and avoiding the cost of building an entirely new wireless communication network.
Regarding Claim 13, Jin as modified by Downey teaches the control apparatus of claim 8 (see Claim 8 analysis), Jin fails to teach the following, but Downey does teach wherein the air traffic control system  communicates with the flying vehicle over one or more networks via the wireless interfaces, and wherein the control apparatus is configured to implement the communications between the air traffic control system and the flying vehicle (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068 and see carrier module enabling redundant flight control in par. 0027)

cellular network (see at least par. 0054, 0065)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control apparatus taught by Jin and Downey to incorporate the teachings of Byers wherein the wireless network is a cellular network. The motivation to incorporate the teachings of Byers would be to use existing infrastructure to communicate with the flying vehicle and avoiding the cost of building an entirely new wireless communication network.

Regarding Claim 20, Jin as modified by Downey teach the method of claim 14 (see Claim 14 analysis), Jin fails to teach the following, but Downey does teach wherein the air traffic control system  communicates with the flying vehicle over one or more networks via the wireless interfaces, and wherein the control apparatus is configured to implement the communications between the air traffic control system and the flying vehicle (see at least “A given carrier module 33c may include a radio transceiver 8c, which enables communication with a control station” in par. 0068 and see carrier module enabling redundant flight control in par. 0027)
Jin and Downey only teach communicating over wireless networks, but Byers does teach specifically communicating between UAV and ATC over a cellular network (see at least par. 0054, 0065)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Jin .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Navot et al (US 9828092) teaches UAVs with a removable memory containing navigation software that controls the UAVs to navigate to a destination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666